Citation Nr: 9903869	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for a left knee 
meniscectomy, postoperative, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
April 1966 and from July 1966 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

The Board notes that the veteran had requested a hearing 
before the Board on each of the substantive appeals which he 
submitted in June 1997 and September 1997.  He appeared and 
testified at a personal hearing before a hearing officer at 
the RO in August 1997.  He was notified in September 1997 
that he had not been included in the August Travel Board 
Hearing docket because of time limitations.  In November 
1997, the veteran submitted another substantive appeal on VA 
Form 9, Appeal to the Board of Veterans' Appeals, on which he 
indicated that he did not want a hearing before the Board.  
He further stated that he wanted his claim forwarded to the 
Board for review.  His representative then stated the VA Form 
9 filed in November 1997 "superceded all others." The Board 
therefore finds that the veteran has withdrawn his request 
for a Board hearing, and will proceed with appellate review.  


FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between 
currently diagnosed      degenerative arthritis of the 
thoracolumbar spine and lumbosacral spine and any 
incident or manifestation during the veteran's active 
service, to include left knee surgery in 1973.

2. Residuals of a left knee menisectomy are manifested by 
compartment degenerative arthritis and painful squatting, 
without objective evidence subluxation,  instability, or 
significant limitation of motion.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for left knee meniscectomy, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5259, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Low Back Pain/Strain

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty, if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b). 



However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the instant case, the veteran seeks service connection for 
low back pain, which he claims to have had since a left knee 
meniscectomy in service in 1973.  After a review of the 
record, the Board finds that the veteran has failed to 
establish a well-grounded claim.  There is no medical 
evidence that any current low back disability is related to 
the 1973 surgery, and there is no medical evidence of a nexus 
between 


currently diagnosed degenerative arthritis of the 
thoracolumbar and lumbosacral spine and any incident or 
manifestation in service, to include the left knee surgery.

The veteran's service medical records are negative for 
complaints, clinical findings, or treatment of the lower 
back.  Clinical notes from September 1970 contain a diagnosis 
of muscle strain, but the strain involved the left 
infrascapular area of the upper back, not the lower back.  
That condition was later diagnosed as probable bursitis of 
the left shoulder.  The remaining service medical records, 
including multiple postoperative evaluations of the left 
knee, and an extensive separation examination report in March 
1986, are completely devoid of complaints or clinical 
findings concerning the veteran's back.  

VA outpatient records from March 1987 through September 1989 
have been submitted, but those treatment records are also 
silent as to complaints or clinical findings regarding the 
lower back.

The rating decision in March 1997 denied entitlement to 
service connection for low back strain.  In his notice of 
disagreement, received in April 1997, the veteran stated, "I 
do not have strain in my back.  I said I had back pain from 
the needle or block when they did surgery on my knee in 
1973."

At the personal hearing in August 1997, the veteran testified 
that: he had had back pain, which comes and goes, since a 
spinal tap during knee surgery while he was on active duty; 
the pain would occur after exertion; the pain was 
intermittent, depending upon his activities, but it occurred 
at least twice a week.  He further testified that he had 
reported back pain to military doctors during service and 
they prescribed Motrin, which he continued to take for the 
pain in his back, shoulder, and knee.

At a VA examination in February 1997, the diagnosis was 
chronic lumbosacral and sacroiliac back strain. An August 
1997 VA examination report reflected a diagnosis of extensive 
degenerative arthritis of the thoracolumbar and lumbosacral 
spine, as confirmed by radiographs.  In August 1997, the 
examiner stated an opinion that the 

arthritis of the veteran's spine was unrelated to his left 
knee disability.  He further stated that the spinal arthritis 
might be related to "very hard football" which the veteran 
said he played during high school. 

As noted previously, in order to cross the initial threshold 
of establishing a well-grounded claim, there must be medical 
evidence of a nexus between a current disability and military 
service.  The veteran has failed to meet that burden.  His 
service medical records and VA outpatient records are 
negative for back pain or clinical findings regarding the 
lower back.  The first documented diagnosis of a lower back 
disorder was in February 1997, more than ten years after his 
separation from service.  The veteran, as a layman, is not 
qualified to offer an opinion as to the etiology of currently 
diagnosed arthritis of the lower spine.  His statements are 
thus not sufficient to make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The claim for service connection for a  low back disorder is 
also not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because a chronic low back disorder was not present in 
service and since service, and because there is no competent 
medical evidence of a nexus between the veteran's current 
back disorder, a condition observed in service and claimed 
continuous postservice symptomatology.

With respect to the claim for service connection for a low 
back disorder, the Board is aware of no circumstance in this 
matter which would constitute notice to VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the veteran's claim for 
service connection denied herein.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  



II.  Increased Rating, Left Knee Disorder

The Board finds that the veteran's claim for an increased 
evaluation for left knee meniscectomy, postoperative, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion that the 
disability has increased in severity is sufficient to render 
the claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In March 1997, the veteran was granted service connection for 
residuals of a left knee meniscectomy which was performed 
during service in 1973.  He has asserted that the currently 
assigned 10 percent rating does not reflect the severity of 
his knee disability.   

A February 1997 VA examination report indicated that the 
veteran had mild to moderate traumatic arthritis of the left 
knee, with some limitation of motion.  

An August 1997 VA examination report noted the veteran's 
complaints of "on and off" sharp pain over the medial 
surface of the left knee since last year.  The veteran also 
stated that his knee gave way on occasion, but that he never 
fell.  He could climb stairs but could not squat because of 
the pain on the medial aspect of the knee, over the joint 
line.  The examiner found no evidence of swelling or effusion 
and the left knee had good alignment.  There was no evidence 
of subluxation or loose motion.  The McMurray's, Apley, and 
Lachman's test were all negative, as was pivot shift.  There 
was no pain involving the patellofemoral joint. There was 
full range of motion of the left knee with flexion to 160 
degrees and extension to zero.  See 38 C.F.R. § 4.71, Plate 
II (1998).  Radiographs of the left knee showed increased 
sclerosis of the medial tibial plateau with a beginning spur 
on the medial 

side.  The lateral side was unremarkable.  The diagnosis was 
medial compartment degenerative arthritis directly related to 
the medial meniscectomy performed in 1973.  

During his August 1997 RO hearing, the veteran did not offer 
testimony regarding his left knee, except to say that he 
could not squat.  

The veteran's left knee disorder was assigned a 10 percent 
evaluation by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under that particular code, slight impairment of 
either knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
rating requires moderate impairment, with recurrent 
subluxation or lateral instability.  A 30 percent rating 
requires severe impairment, with recurrent subluxation or 
lateral instability. However, at the VA examination in August 
1997 there was no instability or subluxation of the left 
knee.  The VA examiner also found no swelling or effusion, no 
subluxation and no looseness.  The Board therefore finds that 
there is no objective evidence of even slight impairment of 
the left knee so as to warrant even a 10 percent evaluation 
under Diagnostic Code 5257.  

Considering the provisions of Diagnostic Code 5259, the Board 
observes that a 10 percent evaluation may be assigned for 
removal of the semilunar cartilage of the knee, when the 
postoperative knee is symptomatic.  While the veteran's left 
knee may be symptomatic, the medical evidence indicates that 
the symptoms are related to posttraumatic arthritis.  As the 
Board will find, below, that a 10 percent evaluation should 
be assigned for the left knee disability under a Diagnostic 
Code pertaining to arthritis, to assign a 10 percent rating 
under Code 5259 would evaluate the same disability under 
different codes and violate the rule against pyramiding.  
38 C.F.R. § 4.14 (1998).  

Since the August 1997 VA examination report included a 
diagnosis of degenerative arthritis of the left knee, 
Diagnostic Code 5003 is also for consideration, which 
provides that arthritis, as established by x-ray findings, is 
rated on the basis of limitation of motion of the joint 
affected.  The pertinent diagnostic codes of 5260 

and 5261 refer to limitation of range of motion of the knee 
and leg.  When limitation of motion is not compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The Board notes that, while 
there is no evidence of compensable limitation of motion 
under the applicable diagnostic codes, there is x-ray 
evidence of degenerative arthritis.  The arthritis thus 
warrants a 10 percent rating under Diagnostic Code 5003. 

The Board notes that separate ratings for a disability of a 
knee may be assigned under Diagnostic Codes 5257 and 5003 
when there is arthritis of the knee, confirmed by X-ray, and, 
also, instability of the knee.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997).  However, as in this case instability of 
the left knee has not been shown, separate ratings are not in 
order under the cited General Counsel opinion.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 10 
percent for residuals of a left knee meniscectomy. 

In reaching the above determination, the Board also 
considered the veteran's claim of increased disability under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the Board concludes that any functional loss due to 
pain has already been contemplated in the 10 percent rating 
assigned for arthritis of the left knee, with painful 
squatting, and a higher rating is not warranted.  Johnson v. 
Brown, 9 Vet. App. 7 (1996), DeLuca v. Brown 8 Vet. App. 202 
(1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased evaluation for left knee 
meniscectomy, postoperative, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for a low back disorder is denied.

An increased evaluation for left knee meniscectomy, 
postoperative, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



- 10 -


